Citation Nr: 0907238	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to November 
1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating 
determination, which denied service connection for an 
acquired psychiatric disorder on the basis that new and 
material evidence had not been received subsequent to the 
prior Board denial in June 1981.  

In September 2006, the Board remanded this matter for due 
process considerations.  In July 2007, the Board found that 
new and material evidence had been received and reopened the 
clam of service connection for an acquired psychiatric 
disorder, claimed as paranoia, anxiety, a psychosis, or an 
obsessive-compulsive disorder; the reopened claim was 
remanded.


FINDING OF FACT

An acquired psychiatric disorder was not present during 
service or within one year after service, and was not caused 
or aggravated by any incident or disorder of service origin; 
and the record contains clear and unmistakable evidence that 
there was no inservice aggravation of a personality disorder 
resulting in additional disability by superimposed disease or 
injury.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. § 1111, 1137 (West 2002).

2.  The Veteran's preexisting personality disorder was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).

3.  Any current psychiatric disorder was not incurred in or 
aggravated by active military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Board notes that in May 2002 and September 2006 letters, 
the Veteran was provided with notice that informed him of the 
evidence needed to substantiate entitlement to service 
connection.  (The Board notes that the Veteran was also 
provided notice in a May 2007 letter but there are procedural 
deficiencies with that notice as it was issued subsequent to 
the last supplemental statement of the case; thus, the Board 
will address the notice requirements as it relates to the 
prior two letters and compliance with these requirements).  
The letters also told him what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain.  
The letter further requested him to submit relevant evidence 
in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The letters 
also told the Veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.

The Veteran was also provided with notice as to the 
disability rating and effective date elements of the claim in 
the September 2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Because the 
Veteran had ample opportunity to submit additional notice and 
argument after receiving actual notice, he was not prejudiced 
by the timing deficiencies in the RO's notice.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The Veteran 
was afforded a VA examination, and the matter was referred 
for a Veterans Health Administration (VHA) opinion, with the 
requested opinion being obtained and associated with the 
claims folder.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn 
v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).  The Board notes that as used herein, the term "an 
acquired psychiatric disorder" is intended to exclude 
personality disorders.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. A. § 1153.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, not just the 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also 38 C.F.R. § 3.306(b).

The Board notes that the Veteran's service treatment records 
were involved in the fire in 1973 at the National Personnel 
Records Center in St. Louis.  This is evident by the 
condition of the records that are currently in VA's 
possession.  The Board is unsure if some of the Veteran's 
service records were destroyed in the fire.  When a veteran's 
service treatment records are unavailable, through no fault 
of his, VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does 
not lower the threshold for an allowance of a claim, for 
example, where the evidence almost but not quite reaches the 
positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service treatment records which are available appear to be 
from the Veteran's period of Delaware National Guard Service 
and are badly charred.  The Board notes from the records that 
there appeared to be a conclusion following psychological 
testing, done in either 1956 or 1957, that the Veteran had an 
anxiety problem from deep rooted emotional conflicts which 
were probably of a psychosexual nature.  

In a March 1962 separation report, it was indicated that 
disciplinary actions and charges were leveled against the 
Veteran during his active duty period.  It was reported that 
the Veteran had reduced ability to function adequately in his 
environment, was immature, preoccupied, and had feelings of 
inadequacy with severe loss of intellectual efficiency.  

Evidence received in conjunction with the Veteran's claim 
reveals that the Veteran was evaluated in August 1978, at 
which time it was noted that he claimed to have hypertension 
for which he took medication from time to time.  The Veteran 
was noted to be complaining of a nervous problem but denied 
any significant emotional symptoms.  He reported that he took 
tranquilizers.  Final diagnoses of no evidence of 
hypertension, exogenous obesity, and anxiety reaction, were 
rendered.  The physician indicated that the Veteran 
complained of being nervous and apprehensive which may have 
been an anxiety reaction but was not considered to be a 
disabling condition.  

In December 1978, the Veteran was hospitalized for a 
psychiatric evaluation as part of an attempted robbery.  At 
the time of a December 1978 psychiatric evaluation, the 
Veteran claimed that he had been harassed at previous places 
of employment due to anti-Semitism.  He noted having 
experienced similar problems while he was in the service 
where he claimed one Sergeant wanted to send him to 
Leavenworth.  He stated that he was claimed to be AWOL, to be 
insubordinate, and to not follow orders.  He indicated that 
several individuals came to testify against him and he was 
subsequently given a general discharge.  

The Veteran described his childhood as replete with harsh, 
punitive, agitating anti-Semitism.  Conclusions reached after 
the evaluation were chronic psychopathology involving 
paranoid ideation, agitating depression, and disabling 
anxiety requiring psychiatric treatment.  The present charge 
was noted to be a consequence of mental illness, and 
incarceration would be psychologically damaging.  

In January 1979, the Veteran was again evaluated for his 
criminal charge.  Following examination, the Veteran was 
found to be functioning within the average range of 
intelligence.  Test results were not indicative of 
organicity.  The Veteran was well-oriented and his contact 
with reality was within acceptable limits.  He presented no 
symptoms of psychosis or any other mental illness.  He was 
noted to have a passive-dependent personality and his 
judgment and ability to make rational and logical decisions 
was marginal.  He was very immature and it was difficult for 
him to establish himself as a productive member of society.  
The examiner was noted to be aware of the nature, severity, 
and possible consequences of his alleged charge at the time 
of the examination.  

In a March 1979 report, prepared in conjunction with a 
February 1979 psychological evaluation, which was performed 
as a result of the Veteran's criminal charge, it was reported 
that the only applicable official diagnosis was that of an 
inadequate personality.  It was indicated that the Veteran 
was readily recognizable as showing a lifelong personality 
disorder of essentially passive-dependent type, with massive 
repression of normal hostile and aggressive impulses and 
incompletely developed adult masculine identification.  

In an April 1979 psychological evaluation report, again 
prepared in conjunction with the Veteran's criminal charges, 
he was diagnosed as having a dependent personality disorder.  
The Veteran was also noted to exhibit a state of acute 
anxiety, confusion, and schizoid behavior at times.  

The Veteran was hospitalized at a VA facility in August 1979.  
Admitting diagnoses were anxiety neurosis and passive 
aggressive personality.  At that time, the Veteran dated his 
anxiety and inability to cope with things to his early 
childhood.  He stated that he had always been quite nervous.  
He reported that his parents were also nervous.  

In a September 1979 letter, the physician who performed the 
March 1979 examination confirmed his previous diagnosis of 
dependent personality disorder with anxiety, confusion, and 
schizoid behavior.  The physician indicated that the Veteran 
was exhibiting more confusion and tended to be more schizoid 
than before.  

In a March 1980 letter, A. Mencher, M.D., stated that the 
Veteran had been under his care on numerous occasions for a 
nervous disorder.  This treatment extended over a period of 
time from August 1974 through September 1980.  

At the time of a February 1982 VA hospitalization, an Axis I 
diagnosis of adjustment disorder with mood disturbances of 
emotions and an Axis II diagnosis of a dependent personality 
disorder were rendered.  

At the time of a May 1982 evaluation, performed for Social 
Security Disability purposes, the Veteran was noted to be 
suffering from a personality disorder, which was atypical, 
with features of compulsive type of personality and passive 
dependent type of personality.  He was also noted to suffer 
from a generalized anxiety disorder and to have a history of 
depression.  The physician indicated that he had previously 
evaluated the Veteran in 1979 and that he had not improved 
since the last time.  

The Veteran was again hospitalized at a VA facility in July 
1982 with an Axis I diagnosis of an adjustment disorder with 
mixed disturbance of emotions and conduct and an Axis II 
diagnosis of dependent personality disorder being rendered.  

In a November 1984 letter, the Veteran's private physician, 
G. Voegle, M.D., indicated that the Veteran was suffering 
from a severe chronic anxiety reaction with phobias and 
obsessive-compulsive personality traits. 

At the time of a December 1985 psychological evaluation, the 
Veteran was noted to be basically passive-dependent and 
easily impaired by elevated anxiety/security.  

In a December 1985 report prepared for the Social Security 
Administration, H. Graff, M.D., stated that the Veteran had 
an inadequate personality and a passive dependent personality 
with obsessional features, which appeared to be longstanding 
in duration and greatly impeded his ability for real adequate 
functioning.  

In conjunction with Board's reopening of the claim in July 
2007, the Veteran was afforded a VA examination in September 
2007. 

At the time of the examination, the Veteran reported that he 
did not have a close relationship with his sister and that 
his parents disinherited him.  He was noted to have received 
an Article 15 for going AWOL.  He did not have any combat 
experience.  He stated that he was hospitalized for mental 
health reasons in 1959.  The Veteran admitted robbing a bank 
in 1978 or 1979.  He stated that he did this after his wife 
ran away with another man.  He noted that his wife's brother 
beat him up and called him a dirty little Jew.  Following 
examination, an Axis I diagnosis of anxiety disorder, NOS was 
rendered.  An Axis II diagnosis of personality disorder, NOS, 
was also rendered.  

The examiner noted that the Veteran had symptoms of anxiety 
and that he did not fit the pattern for any particular 
anxiety disorder.  The Veteran never had many friends and did 
not currently socialize.  The examiner noted that the Veteran 
blamed his current anxiety on being mistreated in the Army 
for being Jewish.  The examiner stated that although it was 
quite probable that the Veteran's superiors may have had a 
problem with his religion, and that may have added to the 
Veteran's stress level during his miliary life, the Veteran 
also described being the focus of bullying, beating, and name 
calling when he was in grade and high school.  He also 
described being the target of beating and name-calling by his 
brother-in-law.  Furthermore, the Veteran was disowned by his 
sister and parents after marrying a Christian.  Therefore, it 
was not possible to attribute the cause of the Veteran's 
problems to his military service.  

In September 2008, the Board referred this matter for a VHA 
opinion.  The Board noted pertinent medical history and the 
results of the September 2007 VA examination.  The Board 
indicated that the VA examiner had not specified whether the 
Veteran's current acquired psychiatric disorder clearly and 
unmistakable preexisted service and was aggravated therein.  
The Board requested that the doctor review the claims folder 
in its entirety and provide an opinion as to whether the 
Veteran's current acquired psychiatric disorder clearly and 
unmistakably preexisted service.  If so, the doctor was to 
note whether the evidence of record clearly and unmistakably 
showed that the disorder was not aggravated therein.  If the 
disorder was found to have not clearly and unmistakably 
preexisted service, the doctor was requested to render an 
opinion as to whether it was at least as likely as not (50 
percent or greater probability) that such disorder was first 
manifest in service.  A rationale was requested for each 
opinion that was given.  

In October 2008, a VHA psychiatrist provided a report in 
conjunction with the Board's request.  The psychiatrist noted 
that her opinion came strictly from a review of the records.  
She observed that the Veteran's period of active service was 
from July 1958 to November 1959.  The psychiatrist noted that 
she did not find a military record documenting that the 
Veteran complained about his treatment by his superiors while 
in the service.  She also observed that the Veteran did not 
seek mental health treatment while in the service but rather 
was referred for evaluation in late 1956 because he was 
having difficulty with education during training in the 
military.  She indicated that the provider who saw him 
determined he needed neuropsychological testing after the 
Veteran revealed anxiety and fear of having a venereal 
disease as a result of his relations with a prostitute.  The 
Veteran did not want to have lab work done and tried several 
times to avoid having his blood drawn.  He was not honest 
during those initial contacts and later revealed to the 
provider that he had actually worn a condom.  The Veteran 
finally had to be escorted to the lab for testing and once he 
received negative results he felt relieved and said he would 
be fine.  The psychologist checked with the Veteran's unit a 
month later and was told that the Veteran was doing well and 
a few days later he was told that the Veteran had taken his 
examination and passed.  There was no actual mental health 
treatment and no psychiatric hospitalization.  The 
psychologist described the Veteran as being immature and 
having deep rooted feelings of inadequacy.  This was not a 
new problem and not service-related but was probably due to 
his personality structure.  

The psychiatrist further noted that the March 1962 separation 
report (apparently from the Air National Guard) indicated 
that the Veteran had behavioral problems during active duty, 
with decreased ability to function adequately in his 
environment, was immature, preoccupied, and had feelings of 
inadequacy with severe loss of intellectual efficiency.  The 
psychiatrist noted that this was a description consistent 
with someone evidencing a significant personality disorder.  
She observed that this description actually came from the 
psychologist who did the neuropsychiatric workup in late 
1959.  

The psychiatrist observed that the next mental health contact 
occurred more than 15 years after he was discharged from the 
service when he was arrested for robbing a bank.  She noted 
that the Veteran was referred to various providers in 
connection with his criminal charges.  His primary motivation 
at that time was to avoid consequences from the justice 
system for his criminal behavior.  He told a provider that 
his attorney thought the charges would be dropped if he got 
into psychiatric treatment.  

The psychiatrist noted that the Veteran thereafter had 
numerous psychiatric evaluations from psychologists and 
psychiatrists with the overwhelming conclusion that his 
primary problem was that of a personality disorder, often 
described as one of passive-dependence and sometimes 
described as obsessional.  His substance dependance 
(sedative-hypnotics) was also mentioned on many occasions.  

The psychiatrist stated that after a thorough review of the 
claims folder, it was her opinion that the majority of the 
evidence pointed toward a personality disorder, not otherwise 
specified (with antisocial, narcissistic, and dependent 
features).  The personality disorder was overall stable and 
of long duration, with onset in adolescence.  The personality 
disorder was the source of the Veteran's significant 
psychosocial dysfunction.  

The psychiatrist observed that there were some 
inconsistencies over time with this Veteran's history to 
various providers.  For just one example, there was a point 
in 1982 when he told a VA clinician that he thought he might 
have lost some jobs because of hearing loss which began in 
junior high.  The provider's conclusion was that of normal 
hearing and discrimination.  He told other examiners that it 
was his age or personality type, or psychiatric problems 
causing job losses and still others that it was anti-Semitism 
that was the reason he could not keep a job.  

The psychiatrist also indicated that she would recommend the 
consideration of malingering as an Axis I diagnosis since 
this Veteran's primary contacts with mental health care 
providers had been at times when there were external 
incentives such as avoiding military duty, avoiding work, and 
avoiding responsibility for criminal behaviors, and also 
obtaining financial compensation from various agencies, as 
well as prescriptions for substances of abuse.  

The psychiatrist noted that the Veteran had not required 
continuued psychiatric treatment for any Axis I condition on 
a sustained basis, although he did he did develop sedative-
hypnotic drug dependence after abusing the medications he was 
given while shopping from different providers and through 
different pharmacies.  From review of certain providers 
notes, it could be seen where the Veteran's subjective 
complaints had not always matched the objective evidence of a 
stressed or truly anxious individual, and he was not always 
forthcoming when there was an inquiry into areas he did not 
want to discuss.  The psychiatrist noted that malingering was 
consistent with certain types of personality disorders.  The 
evaluator found no sufficient evidence to support the claim 
that the Veteran had a preexisting anxiety disorder nor that 
there was service cause or aggravation of any mental 
disorder.  The psychiatrist stated that it was much more 
likely than not that the behavioral problems the Veteran had 
during his active duty period were the result of his 
personality disorder rather than any Axis I disorder.  She 
noted that if the Veteran had an acquired psychiatric 
disorder, it was due to his personality disorder with its 
disturbance in the way he perceived self/others/events, his 
dysfunctional interpersonal functioning, and the rigid, 
inflexible, immature pattern seen in his responses to 
stressful situations, thus leading to impairment in social 
and occupational settings. 

In a December 2008 addendum report, the psychiatrist stated 
yes when answering the question of whether the Veteran's 
personality disorder clearly and unmistakably existed prior 
to service.  She indicated that as stated in the summary 
section of the prior report, the Veteran's personality 
disorder had its onset in his adolescence.  She indicated 
that this was also part of the criteria to diagnose a 
personality disorder-it is established by adolescence or 
early adult hood.  The Veteran displayed features in his 
childhood.  He went into the military at age 21.  

The psychiatrist also indicated that the Veteran's 
preexisting personality disorder clearly and unmistakably did 
not increase in severity during service.  She stated that 
there was no evidence to suggest that his personality 
disorder "increased" during service.  His maladaptive 
behavioral pattern continued to manifest itself while he was 
in the service, as it did prior to and following his military 
service.  

An award of service connection is not warranted in this case.  
Personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303.  Service connection, 
however, is permissible for a personality disorder, but only 
in certain very limited instances where there is competent 
medical evidence indicating that a personality disorder was 
aggravated during service by "superimposed" disease or 
injury.  See Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 
4.9, 4.127.  In this case, the evidence clearly and 
unmistakably establishes that the Veteran had a personality 
disorder prior to his entrance into service.  The National 
Guard treatment records relating to the time period prior to 
the Veteran's period of active service reveal that the 
Veteran was found to have an anxiety problem from deep rooted 
emotional conflicts which were probably of a psychosexual 
nature.  The Veteran has also reported and been found to have 
a personality disorder relating to his early childhood on 
numerous occasions, including in opinions obtained from 
various private physicians who conducted psychological 
evaluations over the years, the September 2007 VA examiner, 
and the October 2008 VHA psychiatrist.  Thus, the presumption 
of soundness at entry has been rebutted.  Therefore, pursuant 
to 38 U.S.C.A. § 1111, the Veteran is not considered to have 
been in sound condition when examined for service -as to the 
symptomatology associated with the diagnoses discussed in the 
paragraphs above.

Further, as reflected in numerous reports, including private 
examinations, the September 2007 VA examination, and the 
October 2008 VA report, the preexisting condition is 
considered a personality disorder.  Thus, the evidence 
clearly shows that the Veteran had a preexisting condition 
variously diagnosed but ultimately as a personality disorder.

Therefore, with respect to the diagnosed personality disorder 
shown to have preexisted service, the issue must be whether 
there has been aggravation resulting in additional disability 
by superimposed disease or injury.  Alternatively, the Board 
must also determine whether any current psychiatric disorder 
is otherwise (that is, not associated with the preexisting 
personality disorder) resulting from an injury suffered or 
disease contracted in the line of duty during service.

In summary, the record shows that prior to service there was 
present symptomatology which was attributed to a personality 
disorder.  The core manifestations of this were shown prior 
to service, appear to have continued throughout service; and 
continued after service.

There is no contemporaneous evidence in service that the 
preexisting personality disorder was aggravated with 
resulting additional disability by superimposed disease or 
injury.  While the service medical records are not available, 
there is no indication from any contemporaneous records that 
the Veteran's preexisting personality disorder was aggravated 
by his period of active service.

After service, medical records show no indication of any 
psychiatric problems prior to the 1970s.  Thus, after 
service, the first indication of any potentially relevant 
pathology is in the early 1970s, many years after service 
ended.  Subsequent diagnoses include an anxiety reaction and 
other psychiatric disorders, but the predominant diagnosis 
remained a personality disorder.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board finds that the evidence clearly and 
unmistakably shows that the preexisting personality disorder 
was not aggravated during service with resulting additional 
disability by superimposed disease or injury.  Also, by a 
preponderance, the evidence is against the Veteran's claim 
that any current acquired psychiatric disorder is related to 
service.

Just by itself, the extended time span, after service before 
the first post-service medical records show treatment, is 
probative evidence against a nexus.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, both the September 2007 VA examiner and the October 
2008 VHA psychiatrist, indicated that he Veteran did not have 
an acquired psychiatric disorder related to his period of 
service.  The examiners provided reasons and bases for their 
conclusions.  Their rationale for their findings and opinions 
are consistent with the clinical history as fully discussed 
above.

Further, that Veteran's personality disorder was found to 
have preexisted service and was not shown to have been 
aggravated with resulting additional disability by 
superimposed disease or injury. 

After service, the first indication or diagnosis of any 
chronic acquired psychiatric disorder is not until at least 
the early 1970s.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service constitutes probative 
evidence against the claim).

Further, the preponderance of the evidence, including medical 
opinions, fails to relate a current diagnosis of an acquired 
psychiatric disorder to service.  The Veteran has asserted 
that he incurred an acquired psychiatric disorder during his 
period of active service.  However, as a layman, the Veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

With respect to any indication cited in the post-service 
treatment records of a personality disorder, that by itself 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Finally, there is no evidence of a psychosis manifesting to a 
compensable degree within one year of separation from active 
duty service, such that service connection would be warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The weight of the credible evidence demonstrates that any 
current acquired psychiatric disorder began years after the 
Veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for such disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


